Citation Nr: 0609563	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  96-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from February 1956 to May 
1958.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2002, the 
Board denied the veteran's claim for a rating in excess of 20 
percent for rheumatoid arthritis.  

The appellant appealed the January 2002 Board decision.  By a 
subsequent June 2003 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
January 2002 decision and remanded the case for further 
action.  VA appealed that decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  As 
indicated in an October 2005 Order of the Court, the Federal 
Circuit, in April 2004, remanded the matter for further 
proceedings consistent with its decision in Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The October 2005 
Court Order set aside and remanded the Board's January 2002 
decision for further proceedings consistent with the order.  

In October 2005, the Court noted that the record raised a 
potentially applicable basis for the award of a higher 
disability rating that was not addressed by the Board; an 
informal claim.  To this, the Court cited to a 1997 letter to 
the RO from the veteran in which he essentially argued that 
his "rheumatoid" arthritis may have changed to 
"degenerative" arthritis.  See page three of Order.  The 
Court found that the Board erred in January 2002 by not 
addressing the possible existence of an informal claim for 
degenerative arthritis.  Accordingly, the issue of 
entitlement to service connection for degenerative arthritis 
is referred to the RO for appropriate action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

As mentioned in the INTRODUCTION section, in October 2005 the 
Court set aside and remanded the Board's January 2002 
decision for further proceedings consistent with the order.  
The Order indicated that the Board's January 2002 "statement 
of the reasons or bases for its findings and conclusions on 
all material issues of fact and law presented on the record" 
was insufficient.  See page two of Order.  

The Court found that it was undisputed that the veteran 
currently suffered from various symptoms, including pain and 
swelling in multiple joints.  Id.  The Court then admonished 
the Board for failing to address an October 1997 opinion by 
an examining VA physician, in which the physician indicated 
that "it is likely [that the veteran] has degenerative 
changes and....that his present symptoms may in part be caused 
by rheumatoid arthritis and may be aggravated by his previous 
rheumatoid condition."  Id.  Review of the Board's January 
2002 decision shows that while the January 1997 VA 
examination findings were discussed, not all of the 
examiner's opinions/comments were cited by the Board.

The Order further indicated the medical opinion supplied by 
the VA examiner in October 1997 "reasonably raises at least 
two potentially applicable bases for award of a higher 
disability rating"  Id.  One, whether any of the veteran's 
current symptoms were "secondary" to his service-connected 
condition; and two, whether "all" of the veteran's current 
symptoms must be attributed to his service-connected 
condition pursuant to 61 Fed. Reg. 52, 698 (October 8, 1996).  
Id.  

Finally, the Court noted that on remand the Board "should 
consider the need to remand to the RO for a new medical 
examination to evaluate the current level of the veteran's 
disabilities."  Id.  The Board agrees.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (VA should schedule 
another examination where appellant complained of increased 
disability two years after the last examination).  Here, the 
veteran was last provided a VA rheumatology examination in 
May 2001, almost five years ago.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  

2.  The veteran should be afforded a VA 
examination by a board certified 
rheumatologist to determine the extent 
and current severity of his service-
connected rheumatoid arthritis.  All 
indicated tests and studies are to be 
performed, including x-ray studies of all 
affected joints identified by the 
veteran.  Prior to the examination, the 
claims folders must be made available to 
the examiner for review.  The clinical 
findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.

a.  The examiner is to identify and 
differentiate all joints, if any, 
affected by rheumatoid arthritis and 
those affected by degenerative arthritis.  
The examiner is to explain why rheumatoid 
arthritis is not an appropriate diagnosis 
for each joint diagnosed with 
degenerative arthritis.  A detailed 
history regarding all affected joints 
should be provided in the report.  The 
examiner should indicate whether the 
veteran's rheumatoid arthritis is active 
or inactive.

b.  All disabling manifestations of any 
joints affected by rheumatoid arthritis 
should be provided, to include the range 
of motion in degrees of all joints so 
affected.  In this regard, the examiner 
should indicate what is considered normal 
range of motion for each affected joint.

c.  With respect to any joint affected by 
rheumatoid arthritis, the examiner should 
determine whether the joint exhibits 
weakened movement, excess fatigability, 
or incoordination that is attributable to 
rheumatoid arthritis.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion or favorable, 
intermediate or unfavorable ankylosis.

d.  The examiner should also express an 
opinion on whether pain due to rheumatoid 
arthritis could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

Notwithstanding the information requested 
above, all findings necessary to complete 
the most recent version of the AMIE 
worksheet for rheumatoid arthritis must 
also be provided.  

3.  After the development requested has 
been completed, the RO should review the 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the opinion is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of any additional 
evidence submitted since the August 2001 
SSOC, applicable laws and regulations, 
and the reasons for the decision.  They 
should then be afforded an applicable 
time to respond. 

The purpose of this remand is to comply with the mandates of 
the Court.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board have remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. 
§§ 5109B, 7112).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


